Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/01/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grau et al. (US 2018/0158246) in view of Chaney (US 2018/0174347) in view of Herling et al. (US 2021/0132683).
Regarding claim 1, Grau et al. (hereinafter Grau) discloses a method performed by a computing system (Grau, [0036], “Referring to FIG. 4, an example image processing device or system 400 is shown for implementing the methods described herein”), the method comprising:
receiving, via a communication network, image sensor data from an image sensor of a head-mounted display device associated with a first user (Grau, [0053], “at least one internal image capture device is mounted inside the HMD or somewhere on the HMD where the internal capture device can capture images of the user's eyes and area of the face surrounding the eyes”);
receiving, via the communication network, image data from an imaging device associated with the first user that is separate from the head-mounted display device (Grau, [0033], “One or more external capture devices or cameras 306 are positioned to face toward the user to record external images of the user wearing the HMD”);
generating, a body simulation of the first user’s body based on the image data received from the imaging device and the image sensor data received from the head-mounted display device (Grau, [0053], “at least one internal image capture device is mounted inside the HMD or somewhere on the HMD where the internal capture device can capture images of the user's eyes and area of the face surrounding the eyes” and “The external camera(s) are used to generate an avatar of the user which could be anything from just the face to the entire body of the user. By one form, there is at least one internal image capture device for each eye in the HMD”);
generating a three-dimensional representation of at least a portion of the face of the first user based on the image data received from the imaging device (Grau, [0040], “The 3D head model unit 422 uses the images of the external image capture device(s) 402 to form a 3D model of at least the face or head”);
generating a video stream comprising an avatar of the first user (Grau, in paragraph [0111], “the resulting full body avatar then may be merged with a background scene image partly or wholly taken from the external images”. In addition, in paragraph [0112], “The resulting image can be used as it is in video conferencing applications”), wherein the avatar of the first user is formed by texture mapping the three-dimensional representation of at least a portion of the face of the first user onto the body simulation of the first user’s body (Grau, [0111], “the occluded parts then may be merged with the remainder of the face, if not done already, then head, and then body”); and
sending, via the communication network, the video stream to a display device associated with a second user (Grau, [0112], “The resulting image can be used as it is in video conferencing applications… the receiver can adjust for slight differences between position of the external camera and a (virtual) position of the peer observer”).
While Grau teaches generating, via a machine-learning model, a personal 3D color avatar of the user (Grau, [0042], “The cameras are operated during a preliminary run to learn or train the appearance model. By one form, during the learning stage, the internal and external images are both registered to the 3D model using the registration unit 424, and the occluded area of the face shown on the internal images are then warped to the 3D model”); Grau does not expressly disclose “a three-dimensional body simulation”;
Chaney discloses a three-dimensional body simulation, wherein the three-dimensional body simulation of the first user’s body follows actual physical movement of the first user’s body (Chaney, [0026], “a three-dimensional avatar 130 can be generated based on the likeness of the user 105, and that three-dimensional avatar 130 can be moved to track movements made by the user 105”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chaney’s generating three-dimensional avatars including a three-dimensional model in the augmented reality device, as taught by Grau. The motivation for doing so would have been providing ability to generate realistic avatar having the same facial features, clothing, and body shape as the user.
Furthermore, though Grau teaches image sensor data from the image sensor; Grau as modified by Chaney does not expressly disclose “an outward facing image sensor”;
Herling et al. (hereinafter Herling) discloses an outward facing image sensor (Herling, [0041], “The sensors 155B, 155C may be imaging sensors that capture images for detecting a physical object, a user gesture, a shape of a hand, a user interaction, etc.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Herling’s image sensors that capture images for detecting a user gesture, a shape of a hand, a user interaction in the augmented reality device, as taught by Grau as modified by Chaney. The motivation for doing so would have been visually providing a spatial feedback on the user's movement and/or interaction with the physical object.
Regarding claim 3, Grau discloses generating, via a machine-learning model, a personal 3D color avatar of the user (Grau, [0042], “The cameras are operated during a preliminary run to learn or train the appearance model. By one form, during the learning stage, the internal and external images are both registered to the 3D model using the registration unit 424, and the occluded area of the face shown on the internal images are then warped to the 3D model”)
 Grau as modified by Chaney with the same motivation from claim 1 discloses a depth camera (Chaney, [0026], “Depth sensors may include laser rangefinders, sonar sensors, radar sensors, midar sensors, lidar sensors, or some combination thereof”), where the image data further comprises depth data (Chaney, [0026], “The captured data may also include depth data, provided by one or more depth sensors of each capture device 110”);
Grau as modified by Chaney with the same motivation from claim 1 discloses generating a skeletal model of a body of the first user based on the depth data (Chaney, [0049], “The movement information can be encoded so as to describe movement of a “skeleton” of the user that is made up of key points within the user's body, such as the skeleton 710 of FIG. 7”. In addition, in paragraph [0083], “In particular, FIG. 7 illustrates a skeleton model 710, in which various focal points are extracted from visual/depth/motion information captured by a capture device”), wherein the three-dimensional body simulation is generated (Chaney, [0026], “a three-dimensional avatar 130 can be generated based on the likeness of the user 105, and that three-dimensional avatar 130 can be moved to track movements made by the user 105”), further based on the skeletal model of the body of the first user (Chaney, Fig. 7).
Regarding claim 4, Grau as modified by Chaney with the same motivation from claim 1 discloses a depth camera (Chaney, [0026], “Depth sensors may include laser rangefinders, sonar sensors, radar sensors, midar sensors, lidar sensors, or some combination thereof”), depth data of a physical space of the first user (Chaney, [0026], “The captured data may also include depth data, provided by one or more depth sensors of each capture device 110”), and wherein motion of the avatar in the video stream is bound by spatial limitations of the physical space of the first user that is determined based on the depth data (Chaney, Figs. 8 and 14 illustrate motion of the avatar in the video stream is bound by spatial limitations of the physical space of the first user that is determined based on the depth data).
Regarding claim 10, Grau as modified by Chaney with the same motivation from claim 1 discloses a volumetric point cloud (Chaney, [0081], “FIG. 6 illustrates a point cloud 610, which identifies a number of points at different depths as detected by a capture device 110. Next, FIG. 6 illustrates a wireframe mesh model 620, in which some or all of the points in the point cloud 610 are connected by lines to generate a model”).
Regarding claim 11, Grau discloses a computing system (Grau, [0036], “Referring to FIG. 4, an example image processing device or system 400”) comprising:
a logic subsystem (Grau, Fig. 4);
a storage subsystem comprising instructions executable by the logic subsystem (Grau, [0023], “A machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine (for example, a computing device)”).
The remaining limitations recite in claim 20 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 13 and 14, claims 13 and 14 recite functions performed by the computing system are similar in scope to the method recited in claims 3-4 and therefore are rejected under the same rationale.
Regarding claim 19, claim 19 recites functions performed by the computing system are similar in scope to the method recited in claim 10 and therefore are rejected under the same rationale.
Regarding claim 20, Grau discloses a method performed by a computing system (Grau, [0009], “FIG. 5 is a flow chart of a method of providing user facial displays in virtual or augmented reality”), the method comprising:
at least a portion of the face of the first user based on the image data received from the imaging device (Grau, [0053], “at least one internal image capture device is mounted inside the HMD or somewhere on the HMD where the internal capture device can capture images of the user's eyes and area of the face surrounding the eyes”).
Grau as modified by Chaney with the same motivation from claim 1 discloses generating a three-dimensional point cloud of at least a portion of the face (Chaney, [0081], “FIG. 6 illustrates a point cloud 610, which identifies a number of points at different depths as detected by a capture device 110. Next, FIG. 6 illustrates a wireframe mesh model 620, in which some or all of the points in the point cloud 610 are connected by lines to generate a model”).
The remaining limitations recite in claim 20 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.

Claims 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grau et al. (US 2018/0158246) in view of Chaney (US 2018/0174347) in view of Herling et al. (US 2021/0132683), as applied to claims 1 and 11, in further view of Copley et al. (US 2020/0322395).
Regarding claim 2, Grau discloses the display device comprises a head-mounted display device (Grau, Fig. 3);
Grau as modified by Chaney with the same motivation from claim 1 discloses wherein the imaging device further comprises a depth camera (Chaney, [0026], “Depth sensors may include laser rangefinders, sonar sensors, radar sensors, midar sensors, lidar sensors, or some combination thereof”), wherein the image data further comprises depth data (Chaney, [0026], “The captured data may also include depth data, provided by one or more depth sensors of each capture device 110”);
While Grau teaches the video stream is generated such that the avatar is displayed; Grau as modified by Chaney and Herling does not expressly disclose “holographically projected into a physical space of the second user when visually presented on the head-mounted display device associated with the second user”;
Copley et al. (hereinafter Copley) discloses holographically projected into a physical space of the second user when visually presented on the head-mounted display device associated with the second user (Copley, [0068], “FIG. 4B is a screen shot that shows what a first client-side user 112 (not shown in FIG. 4B) may see using the system 400 described above with reference to FIG. 4A” and “Also shown in FIG. 4B is an avatar 422 representing a second client-side user 112 that is remotely located relative to the host site 401 and is wearing an HMD. Additionally, a floating screen 432 is shown that includes a video feed from a third client-side user 112 that is remotely located relative to the host site 401 and is sitting in front of a webcam”. Fig. 4B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Copley’s a real-world environment to be experienced by remote viewers wearing augmented reality (AR) head-mounted displays in the augmented reality device, as taught by Grau. The motivation for doing so would have been enabling a real-world environment to be experienced by remote viewers wearing augmented reality (AR) head-mounted displays.
Regarding claim 9, Grau as modified by Chaney, Herling and Copley with the same motivation from claim 2 discloses sending, via the communication network, the video stream to the imaging device (Copley, [0058], “the client devices 108 (e.g., 108a and 108b) which display the visual feed generated by the host device 104”. Fig. 1).
Regarding claim 12, claim 12 recites functions performed by the computing system are similar in scope to the method recited in claim 2 and therefore are rejected under the same rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grau et al. (US 2018/0158246) in view of Chaney (US 2018/0174347) in view of Herling et al. (US 2021/0132683), as applied to claims 1 and 11, in further view of Seo et al. (US 2020/0265627).
Regarding claim 5, while Grau as modified by Chaney with the same motivation from claim 1 discloses the avatar with a two-dimensional representation of the avatar in the video stream (Chaney, [0036], “send a two-dimensional or three-dimensional image/video version of the second avatar 130B”); detecting the first user distance from the imaging device (Chaney, [0042], “both of which may be at least partially based on the appearance of the first user 105 as captured by the visual and/or distance information captured by the first capture device 110A”); Grau as modified by Chaney and Herling does not expressly disclose “in response to detecting the first user being greater than a threshold distance, replacing the avatar”;
Seo et al. (hereinafter Seo) discloses in response to detecting a user being greater than a threshold distance, replacing an avatar (Seo, [0091], “If it is determined that the user face size is less than the threshold value or that the distance to the user is greater than the set distance, the electronic device 101 may display an avatar using an alternative image”. The alternative image reads on replacing an avatar).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Seo’s select an alternative image for display of the avatar based on the determination of the distance in the augmented reality device, as taught by Grau as modified by Chaney. The motivation for doing so would have been maintaining continuous display and animation of an avatar without discontinuity during an obstruction.
Regarding claim 15, claim 15 recites functions performed by the computing system are similar in scope to the method recited in claim 5 and therefore are rejected under the same rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grau et al. (US 2018/0158246) in view of Chaney (US 2018/0174347) in view of Herling et al. (US 2021/0132683), as applied to claims 1 and 11, in view of Stoll et al. (US 2019/0251892) in further view of Fujimaki (US 2018/0252922).
Regarding claim 6, Grau discloses a second head-mounted display device associated with the second user (Grau, [0113], “display on the HMDs of the users other than the user of the HMD with the internal cameras”); 
Grau as modified by Chaney and Herling does not expressly disclose “the second head-mounted display device separate from the display device”;
Stoll et al. (hereinafter Stoll) discloses a head-mounted display device separate from a display rendering device (Stoll, [0017], “the HMD device 110 is connected to a computing system 140 via a cable 145 (also referred to as a “tether”), although in other embodiments the HMD device may perform some or all interactions with computing system 140 via a wireless connection”. Fig. 1A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Stoll’s an HMD is wirelessly connected to a display rendering device in the augmented reality device, as taught by Grau as modified by Chaney. The motivation for doing so would have been improving image quality of the simulated environment that are provided to the device for display.
In addition, though Grau teaches automatically sending, via the communication network, the video stream to the second head-mounted display device; Grau as modified by Chaney, Herling and Stoll does not expressly disclose “in response to receiving an indication of activation of the second head-mounted display device”;
Fujimaki discloses automatically sending, a video stream to a head-mounted display device in response to receiving an indication of activation of the head-mounted display device (Fujimaki, [0098], “The application program of “video viewing” is activated by the user selecting the icon IC (FIG. 7) of “video viewing”, and the user instructs the playback of the video data which is the contents data 124, on the operation screen by the application program. The video playback unit 155 (FIG. 6) cooperates with the image processor 145 and the display controller 147 to play back (display) the video data to which the playback instruction has been given. The screen of the image displayed by playback is the video VA”. Activated by the user selecting video viewing is considered reads on receiving an indication of activation of the head-mounted display device, and play back (display) the video data reads on automatically sending, a video stream to a head-mounted display device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Fujimaki’s video activation function to display Grau as modified by Chaney and Stoll’s video stream on the second head-mounted display device, as it could be used to achieve the predictable result of automatically sending, via the communication network, the video stream to the second head-mounted display device in response to receiving an indication of activation of the second head-mounted display device. The motivation for doing so would have been facilitating display video content based on user’s instruction.
Regarding claim 16, claim 16 recites functions performed by the computing system are similar in scope to the method recited in claim 6 and therefore are rejected under the same rationale.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grau et al. (US 2018/0158246) in view of Chaney (US 2018/0174347) in view of Herling et al. (US 2021/0132683), as applied to claims 1 and 11, in view of Seo et al. (US 2020/0265627) in further view of Fein et al. (US 2014/0267410).
Regarding claim 7, Grau as modified by Chaney, Herling and Seo with the same motivation from claim 5 discloses replacing the avatar of the first user with a default avatar in the video stream (Seo, [0091], “the electronic device 101 may replace some or an entirety of the avatar with an alternative image, such as a previously displayed avatar shape image, a predetermined avatar shape image, an image showing a predetermined facial expression (e.g., a neutral facial expression, happiness, sadness, or the like)”);
though Grau as modified by Chaney with the same motivation from claim 1 teaches detecting movement of the user; Grau as modified by Chaney, Herling and Seo is silent with respect to “detecting the user outside of a field of view”;
Fein et al. (hereinafter Fein) discloses detecting object is outside a field of view (Fein, [0164], “FIG. 36 depicts a user observing a street through the AR device at a time when the taxi is no longer present in the scene”. The taxi is no longer present in the scene reads on outside a field of view). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Fein’s in response to detecting an object outside of a field of view, generate an augmented reality representation of the object in a video stream to display Grau as modified by Chaney and Seo’s avatar of the first user with a default avatar in the video stream, as it could be used to achieve the predictable result of in response to detecting movement of the first user outside of a field of view of the imaging device, replacing the avatar of the first user with a default avatar in the video stream. The motivation for doing so would have been allowing temporal element restoration in augmented reality systems.
Regarding claim 8, Grau as modified by Chaney, Herling and Seo with the same motivation from claim 5 discloses simulating movement of the avatar of the first user based on prior image data receive before the first user moved greater than the set distance of the imaging device (Seo, [0091], “the electronic device 101 may replace some or an entirety of the avatar with an alternative image, such as a previously displayed avatar shape image, a predetermined avatar shape image, an image showing a predetermined facial expression (e.g., a neutral facial expression, happiness, sadness, or the like)”);
Grau as modified by Chaney with the same motivation from claim 1 teaches detecting movement of the user; Grau as modified by Chaney, Herling and Seo does not expressly disclose “detecting movement of the first user outside of a field of view of the imaging device”;
Fein discloses in response to detecting an object outside of a field of view of the imaging device (Fein, [0164], “FIG. 36 depicts a user observing a street through the AR device at a time when the taxi is no longer present in the scene”), simulate the object based on prior image data receive before the object moved outside of the field of view of the imaging device (Fein, [0164], “FIG. 37 depicts a way in which the augmented reality system 3122 may provide the user with appropriate context (and to offer the user the appropriate affordances for interaction to complete the request for confirmation from the Taxi company), wherein the AR-enabled device and/or the AR system generates an augmented reality representation 3117 of the taxi or a "virtual taxi" to place within the AR scene”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Fein’s in response to detecting an object outside of a field of view, simulate the object based on prior image data receive before the object moved outside of the field of view of the imaging device to simulate Grau as modified by Chaney and Seo’s movement of the avatar of the first user, as it could be used to achieve the predictable result of in response to detecting movement of the first user outside of a field of view of the imaging device, simulating movement of the avatar of the first user based on prior image data receive before the first user moved outside of the field of view of the imaging device. The motivation for doing so would have been allowing temporal element restoration in augmented reality systems.
Regarding claims 17-18, claims 17-18 recite functions performed by the computing system are similar in scope to the method recited in claims 7-8 and therefore are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/               Primary Examiner, Art Unit 2612